In a letter signed on August 29, 2005, addressed to the Clerk of the Appellate Courts, respondent Randall W. Weller of Hill City, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2004 Kan. Ct. R. Annot. 296).
At the time the respondent surrendered his license, a panel hearing was pending on a complaint in accordance with Supreme Court Rule 211 (2004 Kan. Ct. R. Annot. 275). The complaint concerns allegations of misconduct that Weller violated Kansas Rules of Professional Conduct 1.7 (2004 Kan. Ct. R. Annot. 391), 1.8 (2004 Kan. Ct. R. Annot. 396), 1.15 (2004 Kan. Ct. R. Annot. 414), 4.1 (2004 Kan. Ct. R. Annot. 460), and 8.4(c) (2004 Kan. Ct. R. Annot. 485).
This court, having examined die files of die office of the Disciplinary Administrator, finds that die surrender of the respondent’s license should be accepted and diat die respondent should be disbarred.
It Is Therefore Ordered that Randall W. Weller be and is hereby disbarred from the practice of law in Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered diat die Clerk of the Appellate Courts strike the name of Randall W. Weller from die rod of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and diat the respondent forthwith shall comply with Supreme Court Rule 218 (2004 Kan. Ct. R. Annot. 301).